DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bernard Codd on 11/04/2021.
The application has been amended as follows: replace claims 1-10 with the following:

1.  (Currently Amended)  A dust accumulation monitoring system comprising:
a plurality of dust accumulation monitors, each comprising: 
a light source and a light sensor disposed on opposing sides of a translucent portion, wherein the translucent portion includes a dust accumulating surface plane,
wherein the light sensor is configured to output a dust sensing signal based on sensed light penetrating through [[a]]the translucent portion of the respective dust accumulation monitor, wherein light perpendicularly penetrates through only one dust accumulating surface plane of the translucent portion that accumulates dust and faces upwards with respect to gravity; and
a central monitor communicatively connected to each of the plurality of dust accumulation monitors and configured to receive dust sensing signals from each of the plurality of dust accumulation monitors.

2.  (Original)  The dust accumulation monitoring system of claim 1, wherein the central monitor is configured to selectively activate a machinery interlock based on the dust sensing signals received from each of the plurality of dust accumulation monitors.

3.  (Original)  The dust accumulation monitoring system of claim 1, wherein the central monitor is configured to selectively activate an alert system based on the dust sensing signals received from each of the plurality of dust accumulation monitors.

4.  (Original)  The dust accumulation monitoring system of claim 1, wherein the central monitor and the plurality of dust accumulation monitors are configured for wireless communication with each other. 

5.  (Currently Amended)  The dust accumulation monitoring system of claim 1, further including a communication interface comprising at least one of a sound or light emitter operative to emit an audible or visual alert based on a dust alert signal output by one or more of the dust accumulation monitors.

6.  (Currently Amended)  The dust accumulation monitoring system of claim 1, further including a communication interface comprising a communication transceiver configured to transmit a dust alert signal to a central monitor based on the dust alert signal output by one or more of the dust accumulation monitors.

7.  (Currently Amended)  The dust accumulation monitoring system of claim 6, further including a communication transceiver comprising a wireless communication transceiver configured to wirelessly transmit the dust alert signal to the central monitor.

8.  (Currently Amended)  The dust accumulation monitoring system of claim 6, further including a communication transceiver comprising a wired communication transceiver configured to transmit the dust alert signal to the central monitor.

9.  (Currently Amended)  The dust accumulation monitoring system of claim 1, wherein each of the dust accumulation monitors stores an adjustable reference level, and is configured to output a dust alert signal based on a comparison of a received sending signal with the adjustable reference level.

10. 	The dust accumulation monitoring system of claim 1, wherein the light sensor comprises a Wheatstone bridge circuit.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior references fail to teach or suggest a dust monitoring system comprising a plurality of dust accumulation monitors, and each dust accumulation monitor comprising a light source and a light sensor disposed on opposing sides of a translucent portion, wherein light perpendicularly penetrates through only one dust accumulating surface plane of the translucent portion that accumulates dust and faces upwards with respect to gravity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KAM WAN MA/Examiner, Art Unit 2688